Citation Nr: 1708747	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable schedular rating for bilateral hearing loss.

2.  Entitlement to an extraschedular rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO assigned a 10 percent rating for tinnitus, the highest permitted by law, and a noncompensable rating for bilateral hearing loss.

In November 2013, the the Veteran filed his notice of disagreement to the April 2013 rating decision, disputing the noncompensable rating for his bilateral hearing loss.  The Veteran also submitted additional argument and evidence supporting his contention, including a claim for an extraschedular rating for bilateral hearing loss.  

The Board acknowledges that a July 2015 statement of the case includes the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  However, the record shows that the Veteran did not file a timely notice of disagreement to the rating assigned for tinnitus or its effective date.  Hence, the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is not before the Board. 

The Veteran waived his right to have the RO consider newly submitted evidence, thus allowing the Board to proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Increased Rating

The Veteran requests a new examination to determine the current severity of his bilateral hearing loss.  He indicates that his hearing has worsened since his last VA examination, which occurred in July 2011, over five years ago.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's bilateral hearing loss. See Caffrey v. Brown, Vet. App. 377, 381 (1994).  Hence, a more recent examination is required.  See 38 C.F.R. § 3.327.

Total Disability Rating Based On Individual Unemployability

The record raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The RO has not yet adjudicated this issue.  Hence the Board may not adjudicate this issue in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394(1993) (holding that when the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider the potential for prejudice).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding relevant VA or private treatment records pertaining to his bilateral hearing loss.  If the Veteran identifies any such outstanding records, then make arrangements to obtain them.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss, including the Veteran's puretone decibel loss at 1000, 2000, 3000, 4000, 6000, and 8000 Hertz.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 - 56 (2007).

Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand. A complete rationale is required for all opinions and all indicated tests must be performed.

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

3. Provide the Veteran with Veterans Claims Assistance Act notice which informs him of the evidence necessary to establish entitlement to a total disability rating based on individual unemployability due to service-connected disorders. 

Provide the Veteran with a VA Form 21-894, Application for Increased Compensation based on Unemployability.  Subsequently, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Diability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.  

3.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Then, readjudicate the issue of entitlement to a schedular rating in excess of 0 percent for bilateral hearing loss.  The RO should consider the Veteran's puretone decibel loss from 1000 to 4000 Hertz.  

5.  Then, adjudicate the issue of entitlement to an extraschedular rating for bilateral hearing loss.  The RO should consider the Veteran's puretone decibel loss at 6000 and 8000 Hertz to determine if the case warrants referral to the Director of Compensation.   

6.  Then, adjudicate the issue of entitlement to a total disability rating based on individual unemployability. 

7.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




